Citation Nr: 0409243	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  02-05 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a cyst, back and 
shoulder.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for a heart condition 
claimed as secondary to service-connected posttraumatic 
stress disorder (PTSD).

4. Entitlement to service connection for aortoiliac occlusive 
disease claimed as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from November 1964 to July 1970 
and from October 1970 to August 1977.

This matter was last before the Board of Veterans' Appeals 
(Board) in July 2003, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  Upon its last review, the Board remanded the 
claims at issue for compliance with the Veterans Claims 
Assistance Act (VCAA) and for further development of the 
evidence.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter must be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Among its remand instructions of July 2003, the Board 
directed that the appellant be afforded clarifying VA medical 
examinations.  The record indicates that although the RO 
requested the examinations directed, they were not conducted.
It is now well-settled that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

Because the examinations were not accomplished, this matter 
is again REMANDED for the following actions:

1.  The RO will ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for cysts of the 
back and shoulder; hypertension; a heart 
disorder; and aortoiliac occlusive 
disease that is not evidenced by the 
current record.  The appellant should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  The RO will afford the appellant VA 
dermatology  and cardiology examinations, 
to be conducted by  qualified medical 
personnel.  The appellant's claims 
folder, and a copy of this remand, must 
be reviewed by the examiners in 
conjunction with the examinations, and 
the examiners must acknowledge this 
receipt and review in any report 
generated as a result of this remand.  
The following considerations will govern:    

A.  The dermatological examiner must 
state whether the appellant 
currently has any cysts on the skin, 
and if so, whether the cysts are 
related to any incident of the 
appellant's military service, 
including any in-service treatment 
or symptoms.  

B.  The cardiological examiner must 
review the service medical records, 
to include blood pressure readings 
noted on examination reports in 
service, and state whether those 
records show that the appellant had 
hypertension in service. In 
addition, the cardiological examiner 
is to provide a medical opinion on 
each of the following questions:

(1) Is it more likely, less 
likely, or as likely as not 
that PTSD caused the 
appellant's hypertension in 
this case as opposed to its 
being caused by other factors?

(2) If the PTSD did not cause 
the appellant's hypertension, 
does it aggravate it or worsen 
it? If so, please determine to 
what extent the PTSD has 
worsened the hypertension by 
referring to or furnishing 
medical evidence showing the 
pre-aggravation severity level 
of the hypertension and the 
post-aggravation severity level 
of the disease.

(3) Is there any evidence that 
the appellant has a heart 
condition in this case? If so, 
please render opinions on the 
following:

(a) Did PTSD cause any 
heart condition?

(b) If the PTSD did not 
cause a heart condition 
and/or aortoiliac 
occlusive disease, does it 
aggravate or worsen a 
heart condition and/or 
aortoiliac occlusive 
disease? If so, to what 
extent, and what is the 
basis for the physician's 
opinion?  

3.  Readjudicate the appellant's claims 
for entitlement to service connection. If 
the benefits sought on appeal remain 
denied, provide the appellant with a 
supplemental statement of the case (SSOC) 
which includes the present version of 38 
C.F.R. § 3.159. The SSOC should contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
March 2002 Statement of the Case. An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 







appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




